Citation Nr: 0012302	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-36 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
fusion of the interphalangeal joint, right thumb.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from August 1969 to July 1971 
and from December 1978 to August 1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes as to the issue of entitlement to an earlier 
effective date, that the veteran has failed to perfect an 
appeal as to this issue.  Initially, in its October 1999 
remand, the Board found that the veteran had filed a notice 
of disagreement as to the effective date assigned for a 10 
percent evaluation for his right thumb disability.  However, 
the RO had yet to provide the veteran with a statement of the 
case, as required by VA regulation.  See 38 C.F.R. § 19.26 
(1999); see also Fenderson v. West, 12 Vet. App. 119 (1999).  
This issue was remanded at that time, in order for the RO to 
comply with this requirement, which it did in January 2000.  
The accompanying correspondence from the RO informed the 
veteran that he needed to file a substantive appeal, if he 
wished to continue an appeal as to this issue.  The veteran 
was also provided with a VA Form 9 and an explanation of his 
appellate rights.  A current review of the record indicates 
that the veteran never filed a substantive appeal as to this 
issue, as required for consideration by the Board.  See 
38 C.F.R. §§ 20.200, 20.302 (1999).  Therefore, absent a 
substantive appeal from the veteran as to entitlement to an 
earlier effective date, the Board will not address this issue 
further.


REMAND

With respect to the issue of entitlement to an evaluation in 
excess of 10 percent for fusion of the interphalangeal joint, 
right thumb, the Board notes that in its October 1999 remand, 
the RO was directed to schedule the veteran for a VA 
examination in order to determine the severity of the 
veteran's right thumb disability.  Current review of the 
claim development subsequent to the Board's October 1999 
remand suggests to the Board that this was not accomplished.

In this respect, the Board points out the January 2000 
correspondence to the veteran informing him that a VA 
examination had been ordered by the Board.  The veteran was 
told that a VA medical facility would advise him as to the 
time and place to report.  The veteran was also told that 
failure to report for this examination might have adverse 
consequences in the adjudication of his claim.  

A 2507 Examination Request (dated January 18, 2000) was made 
by the RO, in which it was indicated that a hand, thumb, and 
fingers examination needed to be scheduled.  However, the 
Board finds no evidence that this was done, other than two 
pages of computer-generated information, apparently from a VA 
medical facility, that noted that the veteran had failed to 
report.  There is no examination notification letter to the 
veteran from a VA medical facility informing him of the date, 
time, and place of his scheduled examination contained in the 
claims file.  Further, with respect to the two computer-
generated pages indicating that the veteran had failed to 
report, the Board finds that it is silent as to the date, 
time, and place of the scheduled examination.  In effect, the 
Board cannot determine from the procedure documented in the 
veteran's claims file when the veteran was even scheduled for 
a VA examination and whether he received adequate 
notification of this examination.

As the Board cannot determine the adequacy of the 
notification given to the veteran as to his requisite VA 
examination, let alone the date, time, and place of the 
supposedly scheduled examination, the Board does not find 
that the veteran failed to report for this examination.  
Rather, the Board finds, based upon the documentation 
contained within the veteran's claims file, or lack thereof, 
that the RO failed to comply with the Board's directive as to 
scheduling a VA examination.  In this respect, the RO is 
advised that the Board is obligated by law to ensure that the 
RO complies with its directives and that this compliance is 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Id.

In deciding to yet again remand the veteran's appeal, the 
Board acknowledges the undated and unsigned VA Form 21-4138 
(Statement in Support of Claim), which indicates that the 
veteran desired an expedited submission of his appeal to the 
Board and that he had no further evidence to furnish, as he 
had made his case quite clear.  However, given that this form 
is undated and unsigned, the Board is not persuaded to follow 
this request, as review of the veteran's entire claims file 
shows that historically, prior to the Board's October 1999 
remand, every other piece of correspondence (including 
various VA forms) was signed and dated by the veteran.

Therefore, in light of the above, the issue of entitlement to 
an evaluation in excess of 10 percent for fusion of the 
interphalangeal joint, right thumb, will not be decided 
pending a REMAND for the following actions:

1.  A VA examination should be scheduled 
and conducted in order to determine the 
severity of the veteran's right thumb 
disability.  Specifically, it should be 
determined whether the veteran has motion 
of his right thumb to within two inches 
(or 1.5 centimeters) of the median 
transverse fold of the palm.  All 
suggested studies should be performed, 
and all findings should be recorded in 
detail.  The examiner should state 
whether the veteran's right thumb is 
favorably or unfavorably ankylosed.

The RO must document VA's notification to 
the veteran as to the date, time, and 
place of his scheduled examination.  If 
the veteran fails to report for this 
examination after adequate notice, it 
should be so noted by the RO.

The claims file and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.

The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1999).

2.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

3.  The RO should then review the 
veteran's claim and consider the 
propriety of an evaluation in excess of 
10 percent for fusion of the 
interphalangeal joint, right thumb, in 
light of the examination report.  If the 
veteran's claim remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which should include a full 
discussion of action taken on the 
veteran's claim and the reasons and bases 
for such action.  The applicable response 
time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




